

Exhibit 10.4


jpm1.jpg [jpm1.jpg]


JPMorgan Chase Bank, National Association
New York Branch
383 Madison Avenue
New York, NY, 10179






March 10, 2020
To:  SLM Corporation
300 Continental Drive
Newark, DE 19713
Attention: Steven J. McGarry
Title: Executive Vice President & Chief Financial Officer
Telephone No.: (302) 451-0225
Email: steven.j.mcgarry@salliemae.com


Re:  Master Confirmation—Uncollared Accelerated Share Repurchase
This master confirmation (this “Master Confirmation”), dated as of March 10,
2020, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
JPMorgan Chase Bank, National Association (“JPMorgan”) and SLM Corporation, a
Delaware corporation (“Counterparty”). This Master Confirmation, taken alone, is
neither a commitment by either party to enter into any Transaction nor evidence
of a Transaction. The additional terms of any particular Transaction shall be
set forth in a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation. This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and JPMorgan as to
the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the ISDA 2002 Master
Agreement (the “Agreement”) as if JPMorgan and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions), (ii) the election that subparagraph
(ii) of Section 2(c) will not apply to the Transactions and (iii) the election
that the “Cross Default” provisions of Section 5(a)(vi) of the Agreement will
apply to JPMorgan as if (w) the phrase “, or becoming capable at such time of
being declared,” were deleted from Section 5(a)(vi)(1) of the Agreement, (x) the
“Threshold Amount” with respect to JPMorgan were three percent (3%) of
shareholders’ equity of JPMorgan as of the date hereof, (y) “Specified
Indebtedness” had the meaning specified in Section 14 of the Agreement, except
that such term shall not include obligations in respect of deposits received in
the ordinary course of JPMorgan’s banking business and (z) the following
language were added to the end of such Section 5(a)(vi): “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (1) the default was caused solely by error or omission of an
administrative or operational nature; (2) funds were available to enable the
party to





--------------------------------------------------------------------------------



make the payment when due; and (3) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”).
The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between JPMorgan and Counterparty or any
confirmation or other agreement between JPMorgan and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between JPMorgan and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
JPMorgan and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.
If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Equity Definitions; and (iv) the Agreement.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.
General Terms.
Trade Date: For each Transaction, as set forth in the related Supplemental
Confirmation.
Buyer: Counterparty
Seller: JPMorgan
Shares: The common stock of Counterparty, par value USD 0.20 per share (Exchange
symbol “SLM”).
Exchange: The NASDAQ Global Select Market
Related Exchange(s): All Exchanges.
Prepayment/Variable Obligation: Applicable
Prepayment Amount: For each Transaction, as set forth in the related
Supplemental Confirmation.
Prepayment Date: For each Transaction, as set forth in the related Supplemental
Confirmation.
Valuation.
VWAP Price: For any Exchange Business Day, the Rule 10b-18 volume-weighted
average price at which the Shares trade as reported in the composite
transactions for United States exchanges and quotation systems, during the
regular trading session for the Exchange on such Exchange Business Day, as
published by Bloomberg at 4:15 p.m. (New York City time) (or 15 minutes
following the end of any extension of the regular
2



--------------------------------------------------------------------------------



trading session) on Bloomberg Page “SLM US <Equity> AQR SEC” (or any successor
thereto), absent manifest error or unavailability of such page or a successor
thereto, in which case the Calculation Agent shall determine the VWAP Price for
such Exchange Business Day based on Rule 10b-18 Eligible Transactions in the
Shares on such day. “Rule 10b-18 Eligible Transactions” means, for any Exchange
Business Day, only those trades that are reported during the period of time
during which Issuer could purchase its own shares under Rule 10b-18(b)(2) and
are effected pursuant to the conditions of Rule 10b-18(b)(3), each under the
Securities Exchange Act of 1934, as amended.
Forward Price: For each Transaction, the arithmetic average of the VWAP Prices
for all of the Exchange Business Days in the Calculation Period for such
Transaction, subject to “Valuation Disruption” below.
Forward Price Adjustment Amount: For each Transaction, as set forth in the
related Supplemental Confirmation.
Calculation Period: For each Transaction, the period from, and including, the
Calculation Period Start Date for such Transaction to, and including, the
Termination Date for such Transaction.
Calculation Period Start Date: For each Transaction, as set forth in the related
Supplemental Confirmation.
Termination Date: For each Transaction, the Scheduled Termination Date for such
Transaction; provided that JPMorgan shall have the right to designate any
Exchange Business Day on or after the First Acceleration Date to be the
Termination Date for all or any part of such Transaction (an “Accelerated
Termination Date”) by delivering notice (an “Accelerated Notice”) to
Counterparty of any such designation prior to 6:00 p.m. (New York City time) on
the Exchange Business Day immediately following the designated Accelerated
Termination Date; provided further that the portion of the Prepayment Amount for
any Transaction that is subject to any acceleration in part shall be greater
than or equal to 25% of the Prepayment Amount as of the Trade Date (or, if less,
100% of the portion of the Prepayment Amount not previously subject to
acceleration). JPMorgan shall specify in each Acceleration Notice the portion of
the Prepayment Amount that is subject to acceleration (which may be less than
the full Prepayment Amount). If the portion of the Prepayment Amount that is
subject to acceleration is less than the full Prepayment Amount, then the
Calculation Agent shall adjust the terms of the Transaction as appropriate in
order to take into account the occurrence of such Accelerated Termination Date
(including cumulative adjustments to take into account all prior Accelerated
Termination Dates).
3



--------------------------------------------------------------------------------



Scheduled Termination Date: For each Transaction, as set forth in the related
Supplemental Confirmation, subject to postponement as provided in “Valuation
Disruption” below.
First Acceleration Date: For each Transaction, as set forth in the related
Supplemental Confirmation.
Valuation Disruption: The definition of “Market Disruption Event” in Section
6.3(a) of the Equity Definitions is hereby amended by deleting the words “at any
time during the one-hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be” and inserting the words “at any time on any Scheduled Trading Day during
the Calculation Period or Settlement Valuation Period” after the word
“material,” in the third line thereof.
        Section 6.3(d) of the Equity Definitions is hereby amended by deleting
the remainder of the provision following the term “Scheduled Closing Time” in
the fourth line thereof.
        Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the Scheduled
Termination Date by one Scheduled Trading Day for each Disrupted Day, or (ii) in
the Settlement Valuation Period, the Calculation Agent may, in its good faith
and commercially reasonable discretion, extend the Settlement Valuation Period
by one Scheduled Trading Day for each Disrupted Day. The Calculation Agent shall
also determine whether (i) such Disrupted Day is a Disrupted Day in full, in
which case the VWAP Price for such Disrupted Day shall not be included for
purposes of determining the Forward Price or the Settlement Price, as the case
may be, or (ii) such Disrupted Day is a Disrupted Day only in part, in which
case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 Eligible Transactions in the Shares on
such Disrupted Day taking into account the nature and duration of the relevant
Market Disruption Event, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Forward Price or
the Settlement Price, as the case may be, with such adjustments based on the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares and, if relevant, changes in volatility, stock
loan rate, value of any commercially reasonable Hedge Positions in connection
with the relevant Transaction and liquidity relevant to the Shares or to such
Transaction; provided that the Calculation Agent shall promptly provide
Counterparty written notice of the occurrence of a Disrupted Day or a partially
Disrupted Day and any adjustments to the terms of any Transaction hereunder as a
result thereof. Any
4



--------------------------------------------------------------------------------



Exchange Business Day on which, as of the Trade Date for a Transaction, the
Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be an Exchange Business Day in respect of such Transaction; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the Trade Date for a Transaction, then such
Exchange Business Day shall be deemed to be a Disrupted Day in full in respect
of such Transaction.
        If a Disrupted Day occurs during the Calculation Period for any
Transaction or the Settlement Valuation Period for any Transaction, as the case
may be, and each of the nine immediately following Scheduled Trading Days is a
Disrupted Day (a “Disruption Event”), then the Calculation Agent, in its good
faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day (and each consecutive Disrupted Day thereafter) to be an Exchange
Business Day that is not a Disrupted Day, and determine the VWAP Price for such
day using its good faith and commercially reasonable estimate of the value of
the Shares on such day based solely on the volume, historical trading patterns
and price of the Shares, and, if relevant, changes in volatility, stock loan
rate, value of any commercially reasonable Hedge Positions in connection with
the relevant Transaction and liquidity relevant to the Shares or to such
Transaction.
Settlement Terms.
Settlement Procedures: For each Transaction:
(i) if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
JPMorgan does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
JPMorgan to Counterparty under any Transaction; or
(ii) if the Number of Shares to be Delivered for such Transaction is negative,
then the Counterparty Settlement Provisions in Annex A hereto shall apply to
such Transaction.
Number of Shares to be Delivered: For each Transaction, a number of Shares
(rounded down to the nearest whole number) equal to (a)(i) the Prepayment Amount
for such Transaction, divided by (ii)(A) the Forward Price for such Transaction
minus (B) the Forward Price Adjustment Amount for such Transaction, minus (b)
the number of Initial Shares for such Transaction; provided that if the result
of the calculation in clause (a)(ii) is equal to or less than the Floor Price
for such Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if
5



--------------------------------------------------------------------------------



clause (a)(ii) were replaced with “(ii) the Floor Price for such Transaction”.
For the avoidance of doubt, if the Forward Price Adjustment Amount for any
Transaction is a negative number, clause (a)(ii) of the immediately preceding
sentence shall be equal to (A) the Forward Price for such Transaction, plus (B)
the absolute value of the Forward Price Adjustment Amount.
Floor Price: For each Transaction, as set forth in the related Supplemental
Confirmation.
Excess Dividend Amount: For the avoidance of doubt, all references to the Excess
Dividend Amount shall be deleted from Section 9.2(a)(iii) of the Equity
Definitions.
Settlement Date: For each Transaction, if the Number of Shares to be Delivered
for all or such portion of such Transaction is positive (x) in the case of an
Accelerated Termination Date, the date that is one Settlement Cycle immediately
following the date on which JPMorgan delivers notice of such Accelerated
Termination Date and (y) in the case of a Termination Date occurring on the
Scheduled Termination Date, the date that is one Settlement Cycle immediately
following the Termination Date, in either case, for all or such portion of such
Transaction (the final Settlement Date, the “Final Settlement Date”).
Settlement Currency: USD
Initial Share Delivery: For each Transaction, JPMorgan shall deliver a number of
Shares equal to the Initial Shares for such Transaction to Counterparty on the
Initial Share Delivery Date for such Transaction in accordance with Section 9.4
of the Equity Definitions, with such Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.
Initial Share Delivery Date: For each Transaction, as set forth in the related
Supplemental Confirmation.
Initial Shares: For each Transaction, as set forth in the related Supplemental
Confirmation.
Share Adjustments.
Potential Adjustment Event: In addition to the events described in Section
11.2(e) of the Equity Definitions, it shall constitute an additional Potential
Adjustment Event if (x) the Scheduled Termination Date for any Transaction is
postponed pursuant to “Valuation Disruption” above (including, for the avoidance
of doubt, pursuant to Section 7 hereof), (y) a Regulatory Disruption as
described in Section 7 hereof occurs or (z) a Disruption Event occurs. In the
case of any event described in clause (x), (y) or (z) above occurs, the
Calculation Agent shall, in a commercially reasonable manner, adjust any
relevant terms of such Transaction as necessary to preserve as nearly as
practicable the fair value of such Transaction prior to such postponement,
Regulatory Disruption or Disruption Event, as the case may be based on stock
price volatility, interest rates, stock loan rate, liquidity and the number of
Exchange Business Days in the Calculation
6



--------------------------------------------------------------------------------



Period. Notwithstanding anything to the contrary in the Equity Definitions, (i)
the declaration or payment of any Dividend shall not be a Potential Adjustment
Event and (ii) a Permitted OMR Transaction (as defined below) shall not
constitute a Potential Adjustment Event.
Excess Dividend: For any calendar quarter, any dividend or distribution on the
Shares with an ex-dividend date occurring during such calendar quarter (other
than any dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend)
(a “Dividend”) the amount or value of which per Share (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount.
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.
Consequences of Excess Dividend: The declaration by the Issuer of any Excess
Dividend, the ex-dividend date for which occurs or is scheduled to occur during
the Relevant Dividend Period for any Transaction, shall result in an adjustment,
by the Calculation Agent, to the Floor Price for the relevant Transaction as the
Calculation Agent determines appropriate to preserve the fair value of such
Transaction after taking into account such Excess Dividend.
Ordinary Dividend Amount: For each Transaction, as set forth in the related
Supplemental Confirmation.
Method of Adjustment: Calculation Agent Adjustment
Early Ordinary Dividend Payment: For each Transaction, if an ex-dividend date
for any Dividend that is not (x) an Excess Dividend, (y) a dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or (z) an Extraordinary Dividend,
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Dividend Period for such Transaction and is prior to the Scheduled
Ex-Dividend Date for such Transaction for the relevant calendar quarter (as
determined by the Calculation Agent), the Calculation Agent shall make such
adjustment to the exercise, settlement, payment or any other terms of the
relevant Transaction as the Calculation Agent determines appropriate to preserve
the fair value of such Transaction after taking into account such Dividend.
Scheduled Ex-Dividend Dates: For each Transaction, as set forth in the related
Supplemental Confirmation for each calendar quarter.
7



--------------------------------------------------------------------------------



Relevant Dividend Period: For each Transaction, the period from, and including,
the Trade Date for such Transaction to, and including, the Relevant Dividend
Period End Date for such Transaction.
Relevant Dividend Period End Date: For each Transaction, if the Number of Shares
to be Delivered for such Transaction is negative, the last day of the Settlement
Valuation Period; otherwise, the Termination Date for such Transaction.
Extraordinary Events.
Consequences of Merger Events:
(a) Share-for-Share: Modified Calculation Agent Adjustment
(b) Share-for-Other: Cancellation and Payment
(c) Share-for-Combined: Component Adjustment
Tender Offer: Applicable; provided that (x) Section 12.1(d) of the Equity
Definitions shall be amended by replacing (i) “10%” in the third line thereof
with “25%” and (ii) “voting shares of the Issuer” in the fourth line thereof
with “Shares”, (y) Section 12.1(e) of the Equity Definitions shall be amended by
replacing “voting shares” in the first line thereof with “Shares” and (z)
Section 12.1(l) of the Equity Definitions shall be amended by replacing “voting
shares” in the fifth line thereof with “Shares”.
Consequences of Tender Offers:
(a) Share-for-Share: Modified Calculation Agent Adjustment
(b) Share-for-Other: Modified Calculation Agent Adjustment
(c) Share-for-Combined: Modified Calculation Agent Adjustment
Nationalization, Insolvency or Delisting: Cancellation and Payment; provided
that in addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it shall also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
Additional Disruption Events:
(a) Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Positions” and (iii)
immediately following the word
8



--------------------------------------------------------------------------------



“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing the
parenthetical beginning after the word “regulation” in the second line thereof
with the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute)”. Notwithstanding anything to the contrary in the
Equity Definitions, a Change in Law described in clause (Y) of Section
12.9(a)(ii) of the Equity Definitions shall not constitute a Change in Law and
instead shall constitute an Increased Cost of Hedging as described in Section
12.9(a)(vi) of the Equity Definitions.
(b) Failure to Deliver: Applicable
(c) Insolvency Filing: Applicable
(d) Loss of Stock Borrow: Applicable
Maximum Stock Loan Rate: For each Transaction, as set forth in the related
Supplemental Confirmation.
(e) Increased Cost of Hedging: Applicable solely with respect to a “Change in
Law” described in clause (Y) of Section 12.9(a)(ii) of the Equity Definitions as
set forth in the last sentence opposite the caption “Change in Law” above.
(f) Increased Cost of Stock Borrow: Applicable
Initial Stock Loan Rate: For each Transaction, as set forth in the related
Supplemental Confirmation.
Hedging Party: For all applicable events, JPMorgan; provided that when making
any adjustment or calculation as “Hedging Party,” JPMorgan shall be bound by the
same obligations relating to required acts of the Calculation Agent as set forth
in Section 1.40 of the Equity Definitions and this Master Confirmation as if the
Hedging Party were the Calculation Agent.
Determining Party: For all applicable events, JPMorgan; provided that when
making any determination, adjustment or calculation as “Determining Party,”
JPMorgan shall be bound by the same obligations relating to required acts of the
Calculation Agent as set forth in Section 1.40 of the Equity Definitions and
this Master Confirmation as if the Determining Party were the Calculation Agent.
Hedging Adjustments: For the avoidance of doubt, whenever the Calculation Agent
is called upon to make an adjustment pursuant to the terms of this Master
Confirmation or the Equity Definitions to take into account the effect of an
event, the Calculation Agent shall make such adjustment by reference to the
effect of such event on JPMorgan, assuming that JPMorgan maintains a
commercially reasonable Hedge Position.


9



--------------------------------------------------------------------------------



Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements: Applicable
2.Calculation Agent. JPMorgan. Whenever the Calculation Agent is required to act
or to exercise judgment in any way with respect to any Transaction hereunder, it
will do so in good faith and in a commercially reasonable manner. Following the
occurrence and during the continuation of an Event of Default pursuant to
Section 5(a)(vii) of the Agreement with respect to which JPMorgan is the
Defaulting Party, Counterparty shall have the right to designate an independent
equity derivatives dealer to replace JPMorgan as Calculation Agent, and the
parties shall work in good faith to execute any appropriate documentation
required by such replacement Calculation Agent.
Following any determination, adjustment or calculation by the Calculation Agent,
the Hedging Party or the Determining Party hereunder, the Calculation Agent, the
Hedging Party or the Determining Party, as the case may be, will within five
Exchange Business Days of a request by Counterparty, provide to Counterparty a
report (in a commonly used file format for the storage and manipulation of
financial data without disclosing any proprietary or confidential models or
other information that is proprietary or confidential) displaying in reasonable
detail the basis for such determination, adjustment or calculation, as the case
may be.
3.Account Details.
(a)Account for payments to Counterparty: To be provided separately
(b)Account for payments to JPMorgan:
[_____]
Account for delivery of Shares to JPMorgan:
[_____]
4.Offices.
i.The Office of Counterparty for each Transaction is: Inapplicable, Counterparty
is not a Multibranch Party.
ii.The Office of JPMorgan for each Transaction is: New York
JPMorgan Chase Bank, National AssociationNew York Branch383 Madison AvenueNew
York, NY, 10179
10



--------------------------------------------------------------------------------



5.Notices.
i.Address for notices or communications to Counterparty:
SLM Corporation300 Continental DriveNewark, DE 19713Attention: Steven J. McGarry
Title: Executive Vice President & Chief Financial Officer
Telephone No.: (302) 451-0225
Email: steven.j.mcgarry@salliemae.com


With a copy to:


Attention: Brian J. CroninTitle: Vice President, Head of Investor
RelationsTelephone No.: (302) 451- 0304Email: brian.cronin@salliemae.com


ii.Address for notices or communications to JPMorgan:
JPMorgan Chase Bank, National AssociationEDG Marketing
SupportEmail: edg_notices@jpmorgan.com
edg_ny_corporate_sales_support@jpmorgan.com


With a copy to:
Attention: James B. LeeTitle:  Executive DirectorTelephone
No.: +1-212-622-2922Email Address: jamie.b.lee@jpmorgan.com


6.Representations, Warranties and Agreements.
iii.Additional Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:
(i) It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).
(ii) The offer and sale of each Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of Section 4(a)(2) thereof. Accordingly, each party represents
and warrants to the other that (A) it has the financial ability to bear the
economic risk of its investment in each Transaction and is able to bear a total
loss of its investment, (B) it is an “accredited investor” as that term is
defined under Regulation D under the Securities Act and (C) the disposition of
each Transaction is restricted under this Master Confirmation, the Securities
Act and state securities laws.
iv.Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to JPMorgan that:
11



--------------------------------------------------------------------------------



(i) As of the Trade Date for each Transaction hereunder, (A) such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of derivatives to effect the Share
buy-back program, and (B) there is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of such Transaction, including, without limitation, the purchases of Shares to
be made pursuant to such Transaction.
(ii) As of the Trade Date for each Transaction hereunder, Counterparty is not
engaged in any “issuer tender offer” within the meaning of Rule 13e-4 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
Counterparty is not aware of any “third-party tender offer” with respect to the
Shares within the meaning of Rule 13e-1 under the Exchange Act.
(iii) As of the Trade Date for each Transaction hereunder, it is not entering
into such Transaction (A) on the basis of, and is not aware of, any material
non-public information regarding Counterparty or the Shares, (B) in anticipation
of, in connection with, or to facilitate, a distribution of its securities, a
self tender offer or a third-party tender offer, in each case, in violation of
the Exchange Act or (C) to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for the Shares) or to
raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares).
(iv) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.
(v) (A) The Shares are not, as of the Calculation Period Start Date, and (B)
Counterparty will not, at any time during any Regulation M Period (as defined
below) for any Transaction, cause the Shares to be, subject to a “restricted
period” (as defined in Regulation M promulgated under the Exchange Act) unless,
in the case of clause (B), Counterparty has provided written notice to JPMorgan
of such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 7
hereof; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 8 hereof. Counterparty is
not currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act). “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction. “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by JPMorgan and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below) and (2) if Section 15 hereof is
applicable to such Transaction, the date on which all deliveries owed pursuant
to such Section 15 have been made.
(vi) As of the Trade Date and the Prepayment Date for each Transaction,
Counterparty is not, and will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S.
12



--------------------------------------------------------------------------------



Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.
(vii) Counterparty is not, and after giving effect to each Transaction will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
(viii) Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) where any initial hedge period,
calculation period, relevant period, settlement valuation period or seller
termination purchase period (each however defined) in such other transaction
will overlap at any time (including, without limitation, as a result of
extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation. In the event that the initial hedge period,
relevant period, calculation period or settlement valuation period in any other
transaction overlaps with any Relevant Period, any Settlement Valuation Period
(if applicable) or any Seller Termination Purchase Period (if applicable) under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above or any analogous provision in such other
transaction, Counterparty shall promptly amend such other transaction to avoid
any such overlap.
(ix) Counterparty shall, at least one day prior to the first day of the
Settlement Valuation Period, if any, or the Seller Termination Purchase Period,
if any, for any Transaction, notify JPMorgan of the total number of Shares
purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week block
exception set forth in paragraph (b)(4) of Rule 10b-18 under the Exchange Act
(“Rule 10b-18”) by or for Counterparty or any of its “affiliated purchasers” (as
defined in Rule 10b-18) during each of the four calendar weeks preceding such
day and during the calendar week in which such day occurs (“Rule 10b-18
purchase” and “blocks” each being used as defined in Rule 10b-18), which notice
shall be substantially in the form set forth in Schedule B hereto.
(x) As of the Trade Date for each Transaction hereunder, and as of the date of
any election with respect to any Transaction hereunder, there has not been any
Merger Announcement (as defined below).
(xi) The assets of Counterparty do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended, the Department of
Labor Regulations promulgated thereunder or similar law.
7.Regulatory Disruption. In the event that JPMorgan concludes, in its reasonable
discretion based on the advice of counsel, that it is appropriate with respect
to any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by JPMorgan) similarly applicable to
accelerated share repurchase transactions and consistently applied, for it to
refrain from or decrease any market activity on any Scheduled Trading Day or
Days during the Calculation Period or, if applicable, the Settlement Valuation
Period, JPMorgan may by written notice to Counterparty elect to deem that a
Market Disruption Event has occurred and will be continuing on such Scheduled
Trading Day or Days.
8.10b5-1 Plan. Counterparty represents, warrants and covenants to JPMorgan that:
13



--------------------------------------------------------------------------------



v.Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).
vi.During the Calculation Period and the Settlement Valuation Period, if any,
for any Transaction and in connection with the delivery of any Alternative
Delivery Units for any Transaction, JPMorgan (or its agent or Affiliate) may
effect transactions in Shares in connection with such Transaction. The timing of
such transactions by JPMorgan, the price paid or received per Share pursuant to
such transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of JPMorgan.
Counterparty acknowledges and agrees that all such transactions shall be made in
JPMorgan’s sole judgment and for JPMorgan’s own account.
vii.Counterparty does not have, and shall not attempt to exercise, any control
or influence over how, when or whether JPMorgan (or its agent or Affiliate)
makes any “purchases or sales” (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) in connection with any Transaction, including, without
limitation, over how, when or whether JPMorgan (or its agent or Affiliate)
enters into any hedging transactions. Counterparty represents and warrants that
it has consulted with its own advisors as to the legal aspects of its adoption
and implementation of this Master Confirmation and each Supplemental
Confirmation under Rule 10b5-1.
viii.Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or any Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty is aware
of any material non-public information regarding Counterparty or the Shares.
ix.Counterparty shall comply with the Communications Procedures attached as
Annex B hereto.
9.Counterparty Purchases. Counterparty (or any “affiliated purchaser” as defined
in Rule 10b-18) shall not, without the prior written consent of JPMorgan,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
equivalent interest, including, without limitation, a unit of beneficial
interest in a trust or limited partnership or a depository share), listed
contracts on the Shares or securities that are convertible into, or exchangeable
or exercisable for Shares (including, without limitation, any Rule 10b-18
purchases of blocks (as defined in Rule 10b-18)) during any Relevant Period, any
Settlement Valuation Period (if applicable) or any Seller Termination Purchase
Period (if applicable), under this Master Confirmation. Notwithstanding the
foregoing, nothing herein shall (i) limit Counterparty’s ability, pursuant to
its employee incentive plans, to re-acquire Shares in connection with the
related equity transactions, (ii) limit Counterparty’s ability to withhold
shares to cover tax liabilities associated with such equity transactions or
(iii) limit Counterparty’s ability to grant stock, restricted stock units and
options to “affiliated purchasers” (as defined in Rule 10b-18) or the ability of
such affiliated purchasers to acquire such stock, restricted stock units or
options, in connection with Counterparty’s compensation policies for directors,
officers and employees. Further, (i) Counterparty or an “affiliated purchaser”
(as defined in Rule 10b-18) may purchase Shares during the Calculation Period or
any Settlement Valuation Period through JPMorgan or an affiliate of JPMorgan
pursuant to any Rule 10b5-1 repurchase plan or Rule 10b-18 repurchase, so long
as such purchases do not in the aggregate
14



--------------------------------------------------------------------------------



exceed, on any Exchange Business Day, the Specified ADTV Percentage for such
Transaction for such Exchange Business Day (as specified in the relevant
Supplemental Confirmation) (each, a “Permitted OMR Transaction”); provided that
Counterparty and JPMorgan or an affiliate of JPMorgan may agree in writing to
effect such purchases in excess of the Specified ADTV Percentage on any Exchange
Business Day and, for the avoidance of doubt, neither JPMorgan nor any affiliate
of JPMorgan shall be obligated to enter into any such repurchase plan and may
consider any factors it deems to be relevant in making its decision, (ii) an
agent independent of Counterparty may purchase Shares effected by or for an
issuer plan of Issuer in accordance with the requirements of Section
10b-18(a)(13)(ii) under the Exchange Act (with “issuer plan” and “agent
independent of the Counterparty” each being used herein as defined in Rule
10b-18) and (iii) Counterparty or any “affiliated purchaser” (as defined in Rule
10b-18) may purchase Shares in (x) unsolicited transactions or (y) privately
negotiated (off-market) transactions, in each case, that are not “Rule 10b-18
purchases” (as defined in Rule 10b-18) and are not expected to result in market
purchases, in each case, without JPMorgan’s consent.
10.Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:
x.Counterparty agrees that it:
(i) will not during the period commencing on the Trade Date for any Transaction
and ending on the last day of the Relevant Period or, if applicable, the later
of the last day of the Settlement Valuation Period and the last day of the
Seller Termination Purchase Period, for such Transaction make, or permit to be
made (to the extent within Counterparty’s control), any public announcement (as
defined in Rule 165(f) under the Securities Act) of any Merger Transaction or
potential Merger Transaction (a “Merger Announcement”) unless such Merger
Announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares;
(ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify JPMorgan following any such Merger
Announcement that such Merger Announcement has been made; and
(iii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide JPMorgan with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through JPMorgan or its Affiliates and (ii) the number of
Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange
Act for the three full calendar months preceding the announcement date of any
Merger Transaction or potential Merger Transaction. Such written notice shall be
deemed to be a certification by Counterparty to JPMorgan that such information
is true and correct. In addition, Counterparty shall promptly notify JPMorgan of
the earlier to occur of the completion of such transaction and the completion of
the vote by target shareholders.
xi.Counterparty acknowledges that any such Merger Announcement or delivery of a
notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 hereof.
xii.Upon the occurrence of any Merger Announcement (whether made by Counterparty
or a third party), JPMorgan in its good faith and commercially reasonable
discretion may (i) make adjustments to the terms of any Transaction, including,
without limitation, the Scheduled Termination Date or the Forward Price
Adjustment Amount (such adjustments which are limited to account solely for
changes in volatility, expected dividends, stock loan rate, value of any
commercially reasonable Hedge Positions in connection with the Transaction and
liquidity
15



--------------------------------------------------------------------------------



relevant to the Shares or to such Transaction), to preserve the fair value of
such Transaction, and/or suspend the Calculation Period and/or any Settlement
Valuation Period or (ii) treat the occurrence of such Merger Announcement as an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transactions hereunder as the Affected Transactions and with the amount
under Section 6(e) of the Agreement determined taking into account the fact that
the Calculation Period or Settlement Valuation Period, as the case may be, had
fewer Scheduled Trading Days than originally anticipated.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
11.Special Provisions for Acquisition Transaction Announcements. Notwithstanding
anything to the contrary herein or in the Equity Definitions:
xiii.If an Acquisition Transaction Announcement occurs on or prior to the Final
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments to the exercise, settlement, payment or any other terms of such
Transaction as the Calculation Agent determines appropriate (including, without
limitation and for the avoidance of doubt, adjustments that would allow the
Number of Shares to be Delivered to be less than zero), at such time or at
multiple times as the Calculation Agent determines appropriate, to account for
the economic effect on such Transaction of such event (such adjustments which
are limited to account solely for changes in volatility, expected dividends,
stock loan rate, value of any commercially reasonable Hedge Positions in
connection with the Transaction and liquidity relevant to the Shares or to such
Transaction). If an Acquisition Transaction Announcement occurs after the Trade
Date, but prior to the First Acceleration Date of any Transaction, the First
Acceleration Date for such Transaction shall be the date of such Acquisition
Transaction Announcement. If the Number of Shares to be Delivered for any
settlement of any Transaction is a negative number, then the terms of the
Counterparty Settlement Provisions in Annex A hereto shall apply.
xiv.“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding that, if consummated, would result in an Acquisition Transaction,
(iii) the announcement of the intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, an
Acquisition Transaction, (iv) any other announcement that in the reasonable
judgment of the Calculation Agent is reasonably likely to result in an
Acquisition Transaction (it being understood and agreed that in determining
whether such announcement is reasonably likely to result in an Acquisition
Transaction, the Calculation Agent may take into consideration, if it would be
commercially reasonable to do so, the effect of such announcement on the Shares
and/or options relating to the Shares), or (v) any announcement of any change or
amendment to any previous Acquisition Transaction Announcement (including any
announcement of the abandonment of any such previously announced Acquisition
Transaction, agreement, letter of intent, understanding or intention). The term
“announcement” as used in the definition of Acquisition Transaction Announcement
shall mean any public statement or announcement related to an Acquisition
Transaction that is made by (x) Counterparty (or any affiliate thereof) or (y)
any entity (or affiliate thereof) that is (or is reasonably expected to be) a
party to such Acquisition Transaction.
xv.“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty to a person or entity other than
Counterparty or a subsidiary of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar
16



--------------------------------------------------------------------------------



transaction with respect to Counterparty, (iv) any acquisition by Counterparty
or any of its subsidiaries (other than an acquisition between and/or among
solely Counterparty and/or one or more subsidiaries of Counterparty) where the
aggregate consideration transferable by Counterparty or its subsidiaries exceeds
30% of the market capitalization of Counterparty, (v) any lease, exchange,
transfer, disposition (including, without limitation, by way of spin-off or
distribution) of assets (including, without limitation, any capital stock or
other ownership interests in subsidiaries) or other similar event by
Counterparty or any of its subsidiaries (other than any lease, exchange,
transfer, disposition or other similar event between and/or among solely
Counterparty and/or one or more subsidiaries of Counterparty) where the
aggregate consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 30% of the market capitalization of Counterparty or (vi)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).
12.Acknowledgments.
xvi.The parties hereto intend for:
(i)  each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(ii)  the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
(iii)  a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and
(iv)  all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
xvii.Counterparty acknowledges that:
(i) during the term of any Transaction, JPMorgan and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii) JPMorgan and its Affiliates may also be active in the market for the Shares
and Share-linked transactions other than in connection with hedging activities
in relation to any Transaction;
(iii) JPMorgan shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
17



--------------------------------------------------------------------------------



(iv) any market activities of JPMorgan and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price, the VWAP Price and the Settlement Price, each in a manner that
may be adverse to Counterparty; and
(v) each Transaction is a derivatives transaction in which it has granted
JPMorgan an option; JPMorgan may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.
13.No Collateral, Netting or Setoff. Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.
Obligations under any Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under any Transaction, whether arising under
the Agreement, this Master Confirmation or any Supplemental Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.
14.Delivery of Shares. Notwithstanding anything to the contrary herein, JPMorgan
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
15.Alternative Termination Settlement. In the event that (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to any Transaction or (b) any
Transaction is cancelled or terminated upon the occurrence of an Extraordinary
Event (except as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to holders of Shares consists solely of
cash, (ii) a Merger Event or Tender Offer that is within Counterparty’s control,
or (iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement, in each case that resulted from an event or events
outside Counterparty’s control), if either party would owe any amount to the
other party pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or JPMorgan, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit”)) with a value equal to the Payment Amount,
as determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by JPMorgan, the prices at which
JPMorgan purchases Shares or Alternative Delivery Units to fulfill its delivery
obligations under this Section 15); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Nationalization, Insolvency or
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash; and provided further that Counterparty may elect that the provisions of
this Section 15 above providing for the delivery of Shares or Alternative
Delivery Units, as the case may
18



--------------------------------------------------------------------------------



be, shall not apply only if Counterparty represents and warrants to JPMorgan, in
writing on the date it notifies JPMorgan of such election, that, as of such
date, Counterparty is not aware of any material non-public information regarding
Counterparty or the Shares and is making such election in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws.
If delivery of Shares or Alternative Delivery Units, as the case may be,
pursuant to this Section 15 is to be made by Counterparty, paragraphs 2 through
7 of Annex A hereto shall apply as if (A) such delivery were a settlement of
such Transaction to which Net Share Settlement applied, (B) the Cash Settlement
Payment Date were the Early Termination Date or the date of early cancellation
or termination, as the case may be, and (C) the Forward Cash Settlement Amount
were equal to (x) zero minus (y) the Payment Amount owed by Counterparty. For
the avoidance of doubt, if Counterparty validly elects for the provisions of
this Section 15 relating to the delivery of Shares or Alternative Delivery
Units, as the case may be, not to apply to any Payment Amount, the provisions of
Article 12 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply. If delivery of Shares or
Alternative Delivery Units, as the case may be, is to be made by JPMorgan
pursuant to this Section 15, the period during which JPMorgan purchases Shares
or Alternative Delivery Units to fulfill its delivery obligations under this
Section 15 shall be referred to as the “Seller Termination Purchase Period.”
16.Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating (a) the Close-Out Amount pursuant to Section 6 of
the Agreement and (b) the amount due upon cancellation or termination of any
Transaction (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions as a result of an Extraordinary Event, JPMorgan may (but need not)
in a commercially reasonable manner determine such amount based on (i) expected
losses assuming a commercially reasonable (including, without limitation, with
regard to reasonable legal and regulatory guidelines) risk bid were used to
determine loss or (ii) the price at which one or more market participants would
offer to sell to the Seller a block of Shares equal in number to the Seller’s
hedge position in relation to such Transaction. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement or upon cancellation or
termination of the relevant Transaction under Article 12 of the Equity
Definitions will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive or deliver Shares or
Alternative Delivery Units in accordance with Section 15 hereof, such Shares or
Alternative Delivery Units shall be delivered on a date selected by the
Calculation Agent as promptly as practicable thereafter.
17.Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
JPMorgan may not be entitled to take delivery of any Shares deliverable
hereunder to the extent (but only to the extent) that, after such receipt of any
Shares hereunder, (a) the Equity Percentage would exceed 7.5% or (b) the Bank
Percentage would exceed 4.5%. Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that, after such delivery
the Equity Percentage would exceed 7.5% or the Bank Percentage would exceed
4.5%. If any delivery owed to JPMorgan hereunder is not made, in whole or in
part, as a result of this provision, Counterparty’s obligation to make such
delivery shall not be extinguished and Counterparty shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, JPMorgan gives notice to Counterparty that, after such delivery, the
Equity Percentage would not exceed 7.5% or the Bank Percentage would not exceed
4.5%, as applicable. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that JPMorgan and any of its affiliates or any other person subject to
aggregation with JPMorgan for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section
13) of which JPMorgan is or may be deemed to be a part beneficially owns (within
the meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under Section
16 of the Exchange Act and the rules and regulations thereunder results in a
higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Bank Percentage” as of any day is
the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that JPMorgan and any of its affiliates directly or indirectly
own or control, for purposes of the Bank Holding Company Act of 1956, as
amended, and the Change in Bank Control Act of 1978, as amended, and (B) the
denominator of which is the number of Shares outstanding on such day.
19



--------------------------------------------------------------------------------



18.Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall JPMorgan be required to deliver any
Shares, or any Shares or other securities comprising Alternative Delivery Units,
in respect of any Transaction in excess of the Maximum Number of Shares set
forth in the Supplemental Confirmation for such Transaction.
19.Additional Termination Events.
xviii.The occurrence of an event described in paragraph III of Annex B hereto
will constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.
xix.Notwithstanding anything to the contrary in Section 6 of the Agreement, if a
Termination Price is specified in the Supplemental Confirmation for any
Transaction and the closing price of the Shares on the Exchange is below such
Termination Price for any two consecutive Exchange Business Days, then an
Additional Termination Event will occur on such second Exchange Business Day
without any notice or action by JPMorgan or Counterparty, with Counterparty as
the sole Affected Party and such Transaction as the sole Affected Transaction.
20.Non-confidentiality. JPMorgan and Counterparty hereby acknowledge and agree
that, subject to Section 8(e) hereof, each is authorized to disclose every
aspect of this Master Confirmation, any Supplemental Confirmation and the
transactions contemplated hereby and thereby to any and all persons, without
limitation of any kind, and there are no express or implied agreements,
arrangements or understandings to the contrary.
21.[Reserved]
22.Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, JPMorgan may assign any of its rights or duties hereunder to any one
or more of its Affiliates without the prior written consent of Counterparty;
provided that such Affiliate of JPMorgan (1) has a rating for its long term,
unsecured and unsubordinated indebtedness that is equal to or better than
JPMorgan’s credit rating at the time of such transfer or assignment, or (2)
whose obligations hereunder will be guaranteed, pursuant to the terms of a
customary guarantee in a form used by JPMorgan generally for similar
transactions, by JPMorgan or JPMorgan’s ultimate parent; provided further that
such transfer and/or assignment shall be permitted only so long as (i) an Event
of Default or Termination Event will not occur as a result of such transfer and
assignment and (ii) as a result of such transfer and assignment, Counterparty
will not (x) be required to pay or deliver to the transferee on any payment date
or delivery date an amount under Section 2(d)(i)(4) of the Agreement or a number
of Shares, as applicable, greater than the amount or the number of Shares,
respectively, that Counterparty would have been required to pay or deliver to
JPMorgan in the absence of such transfer and assignment or (y) receive from the
transferee on any payment date or delivery date an amount or a number of Shares,
as applicable, that would, after taking into account amounts paid by the
transferee under Section 2(d)(i)(4) of the Agreement, be less than the amount or
the number of Shares, respectively, that Counterparty would have received from
JPMorgan in the absence of such transfer and assignment. Notwithstanding any
other provision in this Master Confirmation to the contrary requiring or
allowing JPMorgan to purchase, sell, receive or deliver any Shares or other
securities to or from Counterparty, but subject to the limitations in the
preceding sentence regarding obligations under Section 2(d)(i)(4) of the
Agreement, (i) JPMorgan may designate any of its Affiliates to purchase, sell,
receive or deliver such Shares or other securities and otherwise to perform
JPMorgan’s obligations in respect of any Transaction and any such designee may
assume such obligations and (ii) JPMorgan may assign the right to receive
Settlement Shares to any third party who may legally receive Settlement Shares.
JPMorgan shall be discharged of its obligations to Counterparty only to the
extent of any such performance. For the avoidance of doubt, JPMorgan hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of JPMorgan’s obligations in respect of any Transaction are not completed by
its designee, JPMorgan shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.
23.Amendments to the Equity Definitions.
20



--------------------------------------------------------------------------------



xx.Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or such Transaction” at the end of the
sentence.
xxi.Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing
the words “a diluting or concentrative” with “a material” in the fifth line
thereof, (ii) adding the phrase “or such Transaction” after the words “the
relevant Shares” in the same sentence, (iii) replacing the words “diluting or
concentrative” in the sixth to last line thereof with the word “material”, and
(iv) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”
xxii.Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “that may have a diluting or concentrative” and replacing
them with the words “that is the result of a corporate event within the Issuer’s
control involving the Issuer or its securities that has a material economic”;
and adding the phrase “or the relevant Transaction” at the end of the sentence.
xxiii.Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
JPMorgan’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”
xxiv.Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:
(i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and
(ii) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.
xxv.Section 12.9(b)(v) of the Equity Definitions is hereby amended by:
(i) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and
(ii) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other” and (4)
deleting clause (X) in the final sentence.
xxvi.Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:
(i) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and
(ii) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other”.
24.Extraordinary Dividend. If Counterparty declares any Extraordinary Dividend
that has an ex-dividend date during the period commencing on the Trade Date for
any Transaction and ending of the last day of the
21



--------------------------------------------------------------------------------



Relevant Period or, if applicable, the later of the last day of the Settlement
Valuation Period and the last day of the Seller Termination Purchase Period for
such Transaction, then prior to or on the date on which such Extraordinary
Dividend is paid by Counterparty to holders of record, Counterparty shall pay to
JPMorgan, for each Transaction under this Master Confirmation, an amount in cash
equal to the product of (i) the amount of such Extraordinary Dividend and (ii)
the theoretical short delta number of shares as of the opening of business on
the related ex-dividend date, as determined by the Calculation Agent, required
for JPMorgan to hedge its exposure to such Transaction.
25.Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to JPMorgan rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit JPMorgan’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit JPMorgan’s rights in respect of any transactions other than any
Transaction.
26.Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
nor any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the date of this Master Confirmation, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement any Supplemental
Confirmation, this Master Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under any Supplemental Confirmation, this Master
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, without limitation, rights arising from Change in Law, Loss of Stock
Borrow, Increased Cost of Stock Borrow, Increased Cost of Hedging, or
Illegality).
27.Communications with Employees of J.P. Morgan Securities LLC. If Counterparty
interacts with any employee of J.P. Morgan Securities LLC with respect to any
Transaction, Counterparty is hereby notified that such employee will act solely
as an authorized representative of JPMorgan Chase Bank, N.A. (and not as a
representative of J.P. Morgan Securities LLC) in connection with such
Transaction.
28.Tax.
xxvii.For purposes of Section 3(f) of the Agreement, the parties make the
following representations:
(i)  Counterparty represents that it is a “U.S. Person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”), and it  is “exempt” within the meaning of Treasury Regulation sections
1.6041-3(p) and 1.6049-4(c) from information reporting on Form 1099 and backup
withholding.
(ii) JPMorgan represents that it is a national banking association organized
under the laws of the United States, an exempt recipient under Section
1.6049-4(c)(1)(ii) of the United States Treasury Regulations, and a “U.S.
person” within the meaning of Section 7701(a)(30) of the Code.
xxviii.“Tax” and “Indemnifiable Tax,” each as defined in Section 14 of the
Agreement, shall not include any U.S. federal withholding tax imposed or
collected (i) pursuant to Sections 1471 through 1474 of the Code, any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code or (ii) on any amount treated as a dividend or dividend equivalent for
U.S. federal income tax purposes. For the avoidance of doubt, a tax described in
(i) or (ii) of this paragraph is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.
22



--------------------------------------------------------------------------------



xxix.For purposes of Section 4(a)(i) of the Agreement, each party  agrees to
deliver to the other party one duly executed and completed United States
Internal Revenue Service Form W-9 (or successor thereto) upon execution and
delivery of this Master Confirmation; and promptly upon reasonable demand by the
other party.
29.Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.
30.Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.
31.U.S. Resolution Stay Protocol. The parties acknowledge and agree that (i) to
the extent that prior to the date hereof both parties have adhered to the 2018
ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol
are incorporated into and form a part of the Agreement, and for such purposes
the Agreement shall be deemed a Protocol Covered Agreement, JPMorgan shall be
deemed a Regulated Entity and Counterparty shall be deemed an Adhering Party;
(ii) to the extent that prior to the date hereof the parties have executed a
separate agreement the effect of which is to amend the qualified financial
contracts between them to conform with the requirements of the QFC Stay Rules
(the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of the Agreement, and for such purposes the
Agreement shall be deemed a Covered Agreement, JPMorgan shall be deemed a
Covered Entity and Counterparty shall be deemed a Counterparty Entity; or (iii)
if clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of the Agreement, and for such purposes the Agreement shall be deemed a
“Covered Agreement,” JPMorgan shall be deemed a “Covered Entity” and
Counterparty shall be deemed a “Counterparty Entity.” In the event that, after
the date of the Agreement, both parties hereto become adhering parties to the
Protocol, the terms of the Protocol will replace the terms of this paragraph. In
the event of any inconsistencies between the Agreement and the terms of the
Protocol, the Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay
Terms”), as applicable, the QFC Stay Terms will govern. Terms used in this
paragraph without definition shall have the meanings assigned to them under the
QFC Stay Rules. For purposes of this paragraph, references to “the Agreement”
include any related credit enhancements entered into between the parties or
provided by one to the other. In addition, the parties agree that the terms of
this paragraph shall be incorporated into any related covered affiliate credit
enhancements, with all references to JPMorgan replaced by references to the
covered affiliate support provider.
“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default
23



--------------------------------------------------------------------------------



rights related directly or indirectly to the entry of an affiliate into certain
insolvency proceedings and any restrictions on the transfer of any covered
affiliate credit enhancements.
32.Delivery of Cash. For the avoidance of doubt, other than payment of the
Prepayment Amount by Counterparty, nothing in this Master Confirmation shall be
interpreted as requiring Counterparty to cash settle any Transaction, except in
circumstances where cash settlement is within Counterparty’s control or in those
circumstances in which holders of the Shares would also receive cash.




24



--------------------------------------------------------------------------------




image11.jpg [image11.jpg]
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.
Very truly yours,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATIONBy:
/s/ James B. Lee
Authorized SignatoryName: James B. Lee



Accepted and confirmedas of the date first set forth above:

SLM CORPORATIONBy:
/s/ Steven J. McGarry
Authorized SignatoryName: Steven J. McGarry














--------------------------------------------------------------------------------




image21.jpg [image21.jpg]
SCHEDULE A
FORM OF SUPPLEMENTAL CONFIRMATION
JPMorgan Chase Bank, National Association
New York Branch
383 Madison AvenueNew York, NY, 10179




[__________], 20[__]
To:  SLM Corporation300 Continental DriveNewark, DE 19713Attention:  [Title of
contact]Telephone No.: [____________]Facsimile No.: [____________]


Re:  Supplemental Confirmation—Uncollared Accelerated Share Repurchase
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between JPMorgan Chase Bank, National
Association (“JPMorgan”) and SLM Corporation, a Delaware corporation
(“Counterparty”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between JPMorgan and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of March 10, 2020 (the “Master Confirmation”),
between JPMorgan and Counterparty, as amended and supplemented from time to
time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:
Trade Date: [__________], 20[__]
Forward Price Adjustment Amount: USD [___]
Calculation Period Start Date: [__________], 20[__]
Scheduled Termination Date: [__________], 20[__]
First Acceleration Date: [__________], 20[__]
Prepayment Amount: USD [___]
Prepayment Date: [__________], 20[__]
Initial Shares: [___] Shares; provided that if, in connection with its
establishment of a commercially reasonable hedge position associated with the
Transaction, JPMorgan is unable to borrow or otherwise acquire a number of
Shares equal to the Initial Shares for delivery to Counterparty on the Initial
Share Delivery Date, as would be required to establish its commercially
reasonable hedge position, the Initial Shares delivered on the Initial Share
Delivery Date shall be reduced to such number of Shares that
A-1



--------------------------------------------------------------------------------



JPMorgan is able to so borrow or otherwise acquire; provided further that if the
Initial Shares are reduced as provided in the preceding proviso, then JPMorgan
shall use commercially reasonable efforts to borrow or otherwise acquire an
additional number of Shares, at a stock borrow cost no greater than the Initial
Stock Loan Rate, equal to the shortfall in the Initial Shares delivered on the
Initial Share Delivery Date and shall deliver such additional Shares as promptly
as practicable, and all Shares so delivered shall be considered Initial Shares.
All Shares delivered to Counterparty in respect of the Transaction pursuant to
this paragraph shall be the “Initial Shares” for purposes of “Number of Shares
to be Delivered” in the Master Confirmation.
Initial Share Delivery Date: [__________], 20[__]
Ordinary Dividend Amount: For any Dividend before the Termination Date, USD
[___] per ShareFor any Dividend after the Termination Date, USD 0.00 per Share
Scheduled Ex-Dividend Dates: [__________]
Maximum Stock Loan Rate: [__] basis points per annum
Initial Stock Loan Rate: [__] basis points per annum
Maximum Number of Shares: [___]Shares
Floor Price: USD 0.01 per Share
Specified ADTV Percentage: For any Exchange Business Day, [__]% of the ADTV (as
defined in Rule 10b-18) of the Shares.
Termination Price: USD [___] per Share
Additional Relevant Days: The [___] Exchange Business Days immediately following
the Calculation Period.
Reserved Shares: [___] Shares.
3. In addition to the covenants in the Agreement, the Master Confirmation and
herein, JPMorgan agrees to use commercially reasonable efforts, during the
Calculation Period and any Settlement Valuation Period or Seller Termination
Purchase Period for the Transaction, to make or cause to be made all purchases
of Shares in connection with the Transaction (other than any purchases made by
JPMorgan or its affiliate in connection with dynamic hedge adjustments of
JPMorgan’s exposure to the Transaction as a result of any equity optionality
contained in the Transaction, including any timing optionality) in a manner that
would comply with the limitations set forth in clauses (b)(2), (b)(3) and (b)(4)
of Rule 10b-18, as if such rule was applicable to such purchases and taking into
account any applicable Securities and Exchange Commission no-action letters as
appropriate, and subject to any delays between the execution and reporting of a
trade of the Shares on the Exchange and other circumstances beyond JPMorgan’s
control; provided that, without limiting the generality of the foregoing,
JPMorgan shall not be responsible for any failure to comply with Rule
10b-18(b)(3) to the extent any transaction that was executed (or deemed to be
executed) by or on behalf of Counterparty or an “affiliated purchaser” pursuant
to a separate agreement is not deemed to be an “independent bid” or an
“independent transaction” for purposes of Rule 10b-18(b)(3).
3. Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule
A-2



--------------------------------------------------------------------------------



10b-18(b)(4) under the Exchange Act during either (i) the four full calendar
weeks immediately preceding the Trade Date or (ii) during the calendar week in
which the Trade Date occurs, except as set forth in any notice delivered
pursuant to Section 6(b)(xv) of the Master Confirmation.
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.


A-3



--------------------------------------------------------------------------------




image31.jpg [image31.jpg]
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.
Very truly yours,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATIONBy:


Authorized SignatoryName:



Accepted and confirmedas of the Trade Date:

SLM CORPORATIONBy:


Authorized SignatoryName:














--------------------------------------------------------------------------------




SCHEDULE B
FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES


[Letterhead of Counterparty]
JPMorgan Chase Bank, National Association
New York Branch
383 Madison AvenueNew York, NY, 10179


Re:  Uncollared Accelerated Share Repurchase


Ladies and Gentlemen:
        In connection with our entry into the Master Confirmation, dated as of
March 10, 2020, between JPMorgan Chase Bank, National Association and SLM
Corporation, a Delaware corporation, as amended and supplemented from time to
time (the “Master Confirmation”) and the Supplemental Confirmation thereto,
dated as of [__________], 20[__], we hereby represent that set forth below is
the total number of shares of our common stock purchased by or for us or any of
our affiliated purchasers in Rule 10b-18 purchases of blocks (all as defined in
Rule 10b-18 under the Securities Exchange Act of 1934) pursuant to the
once-a-week block exception set forth in Rule 10b-18(b)(4) during the four full
calendar weeks immediately preceding the first day of the [Settlement Valuation
Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Settlement
Valuation Period][Seller Termination Purchase Period] occurs.
Number of Shares: __________________
We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.
Very truly yours,

SLM CORPORATIONBy:


Authorized SignatoryName:



B-1



--------------------------------------------------------------------------------




ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1. The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:
Settlement Currency: USD
Settlement Method Election: Applicable; provided that (i) Section 7.1 of the
Equity Definitions is hereby amended by deleting the word “Physical” in the
sixth line thereof and replacing it with the words “Net Share” and (ii) the
Electing Party may make a settlement method election only if the Electing Party
represents and warrants to JPMorgan in writing on the date it notifies JPMorgan
of its election that, as of such date, the Electing Party is not aware of any
material non-public information regarding Counterparty or the Shares and is
electing the settlement method in good faith and not as part of a plan or scheme
to evade compliance with the federal securities laws.
Electing Party: Counterparty
Settlement Method Election Date: The earlier of (i) the Scheduled Termination
Date and (ii) the second Exchange Business Day immediately following the date of
the Accelerated Notice (in which case the election under Section 7.1 of the
Equity Definitions shall be made no later than 10 minutes prior to the open of
trading on the Exchange on such second Exchange Business Day), as the case may
be.
Default Settlement Method: Cash Settlement
Forward Cash Settlement Amount: An amount equal to (a) the Number of Shares to
be Delivered, multiplied by (b) the Settlement Price.
Settlement Price: An amount equal to the average of the VWAP Prices for the
Exchange Business Days in the Settlement Valuation Period, subject to Valuation
Disruption as specified in the Master Confirmation.
Settlement Valuation Period: A number of Scheduled Trading Days selected by
JPMorgan in its reasonable discretion, beginning on the Scheduled Trading Day
immediately following the earlier of (i) the Scheduled Termination Date or (ii)
the Exchange Business Day immediately following the Termination Date.
Cash Settlement: If Cash Settlement is applicable, then Buyer shall pay to
JPMorgan the absolute value of the Forward Cash Settlement Amount on the Cash
Settlement Payment Date.
Cash Settlement Payment Date: The date that is one Settlement Cycle immediately
following the last day of the Settlement Valuation Period.
Net Share Settlement Procedures: If Net Share Settlement is applicable, Net
Share Settlement shall be made in accordance with paragraphs 2 through 7 below.
2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a


Annex A-1



--------------------------------------------------------------------------------



value equal to the absolute value of the Forward Cash Settlement Amount, with
such Shares’ value based on the value thereof to JPMorgan (which value shall, in
the case of Unregistered Settlement Shares, take into account a commercially
reasonable illiquidity discount), in each case as determined by the Calculation
Agent. If all of the conditions for delivery of either Registered Settlement
Shares or Unregistered Settlement Shares have not been satisfied, Cash
Settlement shall be applicable in accordance with paragraph 1 above
notwithstanding Counterparty’s election of Net Share Settlement.
3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a) a registration statement covering public resale of the Registered Settlement
Shares by JPMorgan (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to JPMorgan, in such quantities as JPMorgan shall reasonably have
requested, on or prior to the date of delivery;
(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to JPMorgan;
(c) as of or prior to the date of delivery, JPMorgan and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities by issuers of comparable size to Counterparty and in the same
industry as Counterparty and the results of such investigation are satisfactory
to JPMorgan, in its good faith discretion; and
(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with JPMorgan in connection with the public resale
of the Registered Settlement Shares by JPMorgan substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities by issuers of comparable size to Counterparty and in the same
industry as Counterparty, in form and substance reasonably satisfactory to
JPMorgan, which Underwriting Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, JPMorgan and its Affiliates
and the provision of customary opinions, accountants’ comfort letters and
lawyers’ negative assurance letters.
4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:
(a) all Unregistered Settlement Shares shall be delivered to JPMorgan (or any
Affiliate of JPMorgan designated by JPMorgan) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b) as of or prior to the date of delivery, JPMorgan and any potential purchaser
of any such shares from JPMorgan (or any Affiliate of JPMorgan designated by
JPMorgan) identified by JPMorgan shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities by
issuers of comparable size to Counterparty and in the same industry as
Counterparty (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them);
(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) in connection with the private placement of such shares
by Counterparty to JPMorgan (or any such Affiliate) and the private resale of
such shares by JPMorgan (or any such Affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities by issuers of comparable size to Counterparty and in the same
industry as Counterparty, in form and substance commercially reasonably
satisfactory to JPMorgan, which Private Placement Agreement shall include,
without limitation, provisions substantially similar to those contained in such
private placement purchase agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of,
JPMorgan and its Affiliates (but shall not provide for the delivery of legal
opinions, accountants’ comfort letters or lawyers’ negative assurance letters)
and shall provide for the payment by


Annex A-2



--------------------------------------------------------------------------------



Counterparty of all reasonable, out-of-pocket fees and expenses of JPMorgan (and
any such Affiliate) in connection with such resale, including, without
limitation, all reasonable fees and expenses of outside counsel for JPMorgan,
and shall contain representations, warranties, covenants and agreements of
Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales; and
(d) in connection with the private placement of such shares by Counterparty to
JPMorgan (or any such Affiliate) and the private resale of such shares by
JPMorgan (or any such Affiliate), Counterparty shall, if so requested by
JPMorgan, prepare, in cooperation with JPMorgan, a private placement memorandum
in form and substance reasonably satisfactory to JPMorgan.
5. JPMorgan, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to JPMorgan pursuant to paragraph 6 below as promptly
as reasonably practicable commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by JPMorgan, is equal to the
absolute value of the Forward Cash Settlement Amount (such date, the “Final
Resale Date”). If the proceeds of any sale(s) made by JPMorgan, the Selling
Agent or any underwriter(s), net of any commercially reasonable fees and
commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, without limitation, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
JPMorgan will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, JPMorgan shall return to
Counterparty on that date such unsold Shares.
6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to JPMorgan, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is three Currency Business Days after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to JPMorgan additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the third
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
determines would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by JPMorgan in accordance with
the provisions above; provided that if the sum of the Net Proceeds from the sale
of the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to JPMorgan further Makewhole Shares until such Shortfall has been
reduced to zero.
7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares for
such Transaction minus the amount of any Shares actually delivered by
Counterparty under any other Transaction under this Master Confirmation (the
result of such calculation, the “Capped Number”). Counterparty represents and
warrants (which shall be deemed to be repeated on each day that a Transaction is
outstanding) that the Capped Number is equal to or less than the number of
Shares determined according to the following formula:
A – B
Where A =  the number of authorized but unissued shares of Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and


Annex A-3



--------------------------------------------------------------------------------



        B =  the maximum number of Shares required to be delivered to third
parties if Counterparty elected Net Share Settlement of all transactions in the
Shares (other than Transactions in the Shares under this Master Confirmation)
with all third parties that are then currently outstanding and unexercised.
“Reserved Shares” for any Transaction shall be as set forth in the Supplemental
Confirmation for such Transaction.
If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to JPMorgan any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify JPMorgan thereof and deliver to JPMorgan a
number of Shares not previously delivered as a result of this paragraph 7.
Counterparty agrees to use its best efforts to cause the number of authorized
but unissued Shares to be increased, if necessary, to an amount sufficient to
permit Counterparty to fulfill its obligation to deliver any Settlement Shares.


Annex A-4



--------------------------------------------------------------------------------




ANNEX B
COMMUNICATIONS PROCEDURES


March 10, 2020


I. Introduction
        SLM Corporation (“Counterparty”) and JPMorgan Chase Bank, National
Association (“JPMorgan”) have adopted these communications procedures (the
“Communications Procedures”) in connection with entering into the Master
Confirmation (the “Master Confirmation”), dated as of March 10, 2020, between
JPMorgan and Counterparty relating to Uncollared Accelerated Share Repurchase
transactions. These Communications Procedures supplement, form part of, and are
subject to the Master Confirmation.
II. Communications Rules
        For each Transaction, from the Trade Date for such Transaction until the
date all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel. Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of JPMorgan,
including, without limitation, Employees who are EDG Permitted Contacts.
III. Termination
        If, in the sole judgment of any EDG Trading Personnel or any Affiliate
or Employee of JPMorgan participating in any Communication with Counterparty or
any Employee or Designee of Counterparty, such Communication would not be
permitted by these Communications Procedures, such EDG Trading Personnel or
Affiliate or Employee of JPMorgan shall immediately terminate such
Communication. In such case, or if such EDG Trading Personnel or Affiliate or
Employee of JPMorgan determines following completion of any Communication with
Counterparty or any Employee or Designee of Counterparty that such Communication
was not permitted by these Communications Procedures, such EDG Trading Personnel
or such Affiliate or Employee of JPMorgan shall promptly consult with his or her
supervisors and with counsel for JPMorgan regarding such Communication. If, in
the reasonable judgment of JPMorgan’s counsel following such consultation, there
is a more than insignificant risk that such Communication could materially
jeopardize the availability of the affirmative defenses provided in Rule 10b5-1
under the Exchange Act with respect to any ongoing or contemplated activities of
JPMorgan or its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to Section
19(a) of the Master Confirmation, with Counterparty as the sole Affected Party
and all Transactions under the Master Confirmation as Affected Transactions.
        IV. Definitions
        Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Master Confirmation. As used herein, the
following words and phrases shall have the following meanings:
        “Communication” means any contact or communication (whether written,
electronic, oral or otherwise) between Counterparty or any of its Employees or
Designees, on the one hand, and JPMorgan or any of its Affiliates or Employees,
on the other hand.
        “Designee” means a person designated, in writing or orally, by
Counterparty to communicate with JPMorgan on behalf of Counterparty.
        “EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Elliot
Chalom, Ms. Yana Chernobilsky, Mr. Ganaraj S. Hegde, Mr. James B. Lee and Mr.
Noah L. Wynkoop or any of their designees; provided that JPMorgan may amend the
list of EDG Permitted Contacts by delivering a revised list of EDG Permitted
Contacts to Counterparty.


Annex B-1



--------------------------------------------------------------------------------



        “EDG Trading Personnel” means Mr. Michael Captain, Ms. Jennifer
Hilibrand, Mr. Spyros Kallipolitis, Mr. Michael Tatro and any other Employee of
the public side of the Equity Derivatives Group of JPMorgan Chase & Co. notified
to Counterparty in writing from time to time; provided that JPMorgan may amend
the list of EDG Trading Personnel by delivering a revised list of EDG Trading
Personnel to Counterparty; and provided further that, for the avoidance of
doubt, the persons listed as EDG Permitted Contacts are not EDG Trading
Personnel.
        “Employee” means, with respect to any entity, any owner, principal,
officer, director, employee or other agent or representative of such entity, and
any Affiliate of any of such owner, principal, officer, director, employee,
agent or representative.
        “Material Non-Public Information” means information relating to
Counterparty or the Shares that (a) has not been widely disseminated by wire
service, in one or more newspapers of general circulation, by communication from
Counterparty to its shareholders or in a press release, or contained in a public
filing made by Counterparty with the Securities and Exchange Commission and (b)
a reasonable investor might consider to be of importance in making an investment
decision to buy, sell or hold Shares. For the avoidance of doubt and solely by
way of illustration, information should be presumed “material” if it relates to
such matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.
        “Program-Related Communication” means any Communication the subject
matter of which relates to the Master Confirmation or any Transaction under the
Master Confirmation or any activities of JPMorgan (or any of its Affiliates) in
respect of the Master Confirmation or any Transaction under the Master
Confirmation.


Annex B-2

